


DIEBOLD, INCORPORATED


FIRST AMENDMENT TO
DEFERRED COMPENSATION PLAN NO. 2
FOR DIRECTORS OF DIEBOLD, INCORPORATED




WHEREAS, Diebold, Incorporated established the Deferred Compensation Plan No. 2
for Directors of Diebold, Incorporated effective as of January 1, 2005; and
WHEREAS, pursuant to Article IV of the Plan, the Company reserved the right to
amend the Plan; and
WHEREAS, the Plan is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, applicable to nonqualified
deferred compensation; and
WHEREAS, on July 24, 2015, the Board of Directors of the Company approved an
amendment of the Plan to revise Section 8 of Article II of the Plan;
NOW, THEREFORE, effective for the Fees deferred pursuant to Election Agreements
entered into after the July 24, 2015 date of this First Amendment and the
related Participant Accounts, Section 8 of Article II of the Plan is deleted in
its entirety and the following is inserted in place thereof (defined terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan):


8.    Acceleration.


(i)For Fees deferred pursuant to Election Agreements entered into on or prior to
July 24, 2015 and the related Participant Accounts, the following shall apply:
Notwithstanding the foregoing, (i) in the event of the acquisition of
substantially all of the assets of the Company or more than fifty percent (50%)
of its stock by any person, firm, corporation or group of related corporations,
in a transaction or transactions not approved by the Board of Directors of the
Company, provided such transaction constitutes a "change in the ownership or
effective control of the corporation, or in the ownership of a substantial
portion of the assets of the corporation" (for purposes of Section 409A of the
Code), the entire amount of a Participant's Account will be paid in a lump sum
to the Participant or his Beneficiary on the date of the closing of such
transaction, or (ii) if a Participant incurs an Unforeseeable Emergency, to the
extent permitted by Section 409A of the Code, an amount from such Participant's
Account or Accounts shall be immediately paid to the Participant on the date
within thirty (30) days after the date the Committee determines that the
Participant has incurred an Unforeseeable Emergency, provided that the
Participant shall not have the right to designate the taxable year of payment.


(ii)For Fees deferred pursuant to Election Agreements entered into after July
24, 2015 and the related Participant Accounts, the following shall apply:
Notwithstanding the foregoing, (i) in the event of a Change in Control, the
entire amount of a Participant's Account will be paid in a lump sum to the
Participant or his Beneficiary on the date of the occurrence of such Change in
Control, or (ii) if a Participant incurs an Unforeseeable Emergency, to the
extent permitted by Section 409A of the Code, an amount from such Participant's
Account or Accounts shall be immediately paid to the Participant on the date
within thirty (30) days after the date the Committee determines that the
Participant has incurred an Unforeseeable Emergency, provided that the
Participant shall not have the right to designate the taxable year of payment.


Solely for purposes of this Section 8(ii) of Article II of the Plan:


(a)“Board” means the board of directors of the Company.


(b)“Change in Control” means the occurrence of any of the following:

1









--------------------------------------------------------------------------------




(1)
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or
more of either: (A) the then-outstanding shares of common stock of the Company
(the “Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (“Voting Stock”); provided, however, that for purposes
of this subsection (1), the following acquisitions shall not constitute a Change
in Control: (i) any acquisition directly from the Company, (ii) any acquisition
by the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, or (iv) any
acquisition by any Person pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (3) below; or



(2)
individuals who, as of July 24, 2015, constitute the Board (as modified by this
subsection (2), the “Incumbent Board”), cease for any reason (other than death
or disability) to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or



(3)
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and Voting
Stock immediately prior to such Business Combination beneficially own, directly
or indirectly, more than fifty percent (50%) of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Company Common Stock and Voting Stock of the
Company, as the case may be, (B) no Person (excluding any entity resulting from
such Business Combination or any employee benefit plan (or related trust)
sponsored or maintained by the Company or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, thirty percent
(30%) or more of, respectively, the then-outstanding shares of common stock of
the entity resulting from such Business Combination, or


2









--------------------------------------------------------------------------------




the combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board providing for such Business
Combination; or


(4)
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



A “Change in Control” will be deemed to occur (i) with respect to a Change in
Control pursuant to subsection (1) above, on the date that any Person becomes
the beneficial owner of thirty percent (30%) or more of either the Company
Common Stock or the Voting Stock, (ii) with respect to a Change in Control
pursuant to subsection (2) above, on the date the members of the Incumbent Board
first cease for any reason (other than death or disability) to constitute at
least a majority of the Board, (iii) with respect to a Change in Control
pursuant to subsection (3) above, on the date the applicable transaction closes
and (iv) with respect to a Change in Control pursuant to subsection (4) above,
on the date of the shareholder approval. Notwithstanding the foregoing
provisions, a “Change in Control” shall not be deemed to have occurred for
purposes of this Section 8(ii) of Article II of the Plan solely because of a
change in control of any Subsidiary.


(c)“Subsidiary” means a corporation, company or other entity (i) more than fifty
percent (50%) of whose outstanding shares or securities (representing the right
to vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than fifty
percent (50%) of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter owned or controlled,
directly or indirectly, by the Company, but such corporation, company or other
entity shall be deemed to be a Subsidiary only so long as such ownership or
control exists.


* * *



3







